STRALEM FUND Supplement dated January 1, 2010 To the Prospectus dated July 1, 2009 Stralem Equity Fund This Supplement updates information found on pages 4-5 of your current Prospectus.The updated expense information disclosed below takes effect on January 1, 2010.You should retain this Supplement and the Prospectus for future reference. Additional copies of the Prospectus may be obtained free of charge by calling us at 1.866.822.9555. Annual Fund Operating Expenses (Expenses deducted from Fund assets) Institutional Class Adviser Class Management Fees 1.07% 1.07% Distribution (12b-1) Fees None 0.25% Other Expenses 0.46% 0.46% Acquired Fund Fees and Expenses(3) 0.01% 0.01% Total Annual Fund Operating Expenses 1.54% 1.79% Less Fee Reductions and Expense Reimbursements(4) 0.54% 0.54% Net Annual Fund Operating Expenses(5) 1.00% 1.25% (1) A redemption fee is imposed on redemptions of shares within 60 days of the date of purchase and does not apply to the redemption of shares acquired through reinvestment of dividends and other distributions. See “Redemption Fee” on page 15 for additional information. (2) A fee of $15 may be charged in the case of redemptions paid by wire transfer. This fee is subject to change. (3) Acquired Fund Fees and Expenses are the fees and expenses incurred indirectly by the Fund as a result of its investments in money market funds during the Fund’s most recent fiscal year. (4) The Adviser has agreed contractually (effective January 1, 2010) to reduce Management Fees and/or reimburse Fund expenses in order to limit “Total Annual Fund Operating Expenses” (excluding brokerage costs, taxes, interest, Acquired Fund Fees and Expenses and extraordinary expenses) to 0.99% of the Fund’s average daily net assets allocable to Institutional Class shares and 1.24% of the Fund’s average daily net assets allocable to Adviser Class shares (the “Expense Limitations”).The Expense Limitations will remain in effect until March 1, 2011 and may continue from year-to-year thereafter. The Adviser may recoup any Management Fee reductions or expense reimbursements within a three-year period from the year in which the Adviser reduced its management fees and/or assumed expenses of the Fund if the reimbursement does not cause the Fund’s operating expenses to exceed the Expense Limitations. (5) “Net Annual Fund Operating Expenses” have been restated to reflect the above Expense Limitations. Net Annual Fund Operating Expenses are higher than the Expense Limitations because they include Acquired Fund Fees and Expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated, all dividends and distributions are reinvested in shares of the Fund, and you then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same, except that the Expense Limitations remain in effect through March 1, 2011. Although your actual costs may be higher or lower, based on these assumptions your cost would be: Institutional Class 1 YEAR 3 YEARS 5 YEARS 10 YEARS $ 102 $ 482 $ 888 $2,022 Adviser Class 1 YEAR 3 YEARS 5 YEARS 10 YEARS $ 127 $ 559 $1,018 $2,289 STATEMENT OF ADDITIONAL INFORMATION STRALEM EQUITY FUND Shareholder Services Ultimus Fund Solutions, LLC P.O. Box Cincinnati, Ohio 45246-0707 July 1, 2009; Revised January 1, 2010 This Statement of Additional Information (“SAI”) is not a prospectus.This SAI should be read in conjunction with the prospectus of Stralem Equity Fund (the “Fund”) dated July 1, 2009 pursuant to which shares of the Fund are offered.This SAI should also be read in conjunction with the Fund’s annual report for the fiscal year ended October 31, 2008.This SAI is incorporated by reference in its entirety into the prospectus.To obtain additional copies of the prospectus or this SAI, please write to the address noted above or call toll free at 1-866-822-9555. The
